Citation Nr: 0909698	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant's income is excessive for purposes of 
determining eligibility for nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service from December 1968 to October 1970.  
The record indicates that the Veteran died in January 2004 
and that the appellant is the Veteran's surviving spouse.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.  

In her substantive appeal, the appellant indicated that she 
wanted a Board hearing.  The appellant was scheduled for this 
hearing but failed to appear.  Therefore, the appeal will be 
processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has sought entitlement to nonservice-connected 
death pension benefits.

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 90 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 C.F.R. § 3.3(b)(4).

In this case, the Veteran had the required wartime service, 
having served more than 90 days during the Vietnam era.  As a 
result, the dispositive question in this matter centers on 
whether the appellant's income is excessive for purposes of 
qualifying for VA death pension benefits.  The RO denied 
entitlement based on the finding that the appellant's income 
was excessive for purposes of entitlement to pension.  

Review of the record indicates that the appellant was issued 
notice regarding this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), but this letter was returned 
by the United States Postal Service (USPS).  There is no 
indication that the RO resent the letter.  The appellant has 
submitted an updated address.  The Board also notes that the 
mail may have been previously returned as the appellant has 
indicated two used last names - one being her maiden name and 
one being the Veteran's last name. 

The record indicates that the appellant's income is derived 
from benefits from the Social Security Administration (SSA).  
This amount is above the maximum annual pension rate.  VA 
regulations provide, however, for the exclusion of certain 
amounts from income, including medical expenses under certain 
circumstances.  See 38 C.F.R. § 3.272.

The only reported medical expense is the deduction for the 
Medicare Premium that is subtracted from the amount she 
receives from SSA.  She has also indicated that she pays an 
amount to SSA to repay a debt.  The RO informed the appellant 
that this amount of debt repayment is not deductible from 
income.  The appellant has provided no other income 
information, to include a listing of other possible existent 
medical expenses.

Although cognizant that the RO has issued documents (that 
were not returned by the USPS), to include the May 2007 
determination, that informed her that she could reapply for 
death pension if her income "drops" or her medical expenses 
increased, the Board notes that this information did not 
indicate the evidence needed to support the current appeal, 
only prospective claims.  Further, these documents, to 
include the determination letter, do not satisfy the 
notification requirements under the VCAA as they served 
different purposes than notification letters.  

Therefore, a remand is necessary in order to provide the 
appellant with a VCAA notification letter that informs the 
appellant of the evidence and information needed to 
substantiate her claim.  This letter should inform the 
appellant to provide information regarding all medical 
expenses paid.  

As the appellant is not represented, she should also be 
advised of her right to appoint a representative.  38 C.F.R. 
§ 20.600 (2008).  Further, although previously supplied to 
the appellant, to aid the appellant in providing income and 
expense information, the appellant should be issued an 
additional copy of VA Form 21-8416, "Medical Expense 
Report" and VA Form 21-0518-1, "Improved Pension 
Eligibility Verification Report (Surviving Spouse With No 
Children)" with the VCAA notification letter.  The VCAA 
notification letter should instruct the appellant to complete 
these forms. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA 
notification letter.  The letter should 
notify the appellant of the information 
and evidence needed to substantiate and 
complete her claim for nonservice-
connected death pension benefits.

The appellant should be advised of her 
right to appoint a representative.  
38 C.F.R. § 20.600 (2008).  Any indicated 
assistance should follow.

This letter should inform the appellant 
to provide information regarding all 
medical expenses paid.  

Issue copies of VA Form 21-8416, 
"Medical Expense Report" and VA Form 
21-0518-1, "Improved Pension Eligibility 
Verification Report (Surviving Spouse 
With No Children)" with the VCAA 
notification letter.  The VCAA 
notification letter should instruct the 
appellant to complete these forms. 

2.  Thereafter, the claim on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal is not 
granted, the appellant (and her 
representative if she has selected one) 
must be provided with a supplemental 
statement of the case, which addresses 
all of the evidence received since the 
statement of the case was issued.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the appellant's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.





The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2008).


